                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


 KEVIN LEON DIXON,

         Petitioner,

         v.
                                                      Civil Action No. TDC-I7-I938
 RICHARD DOVEY, Warden, and
 ATTORNEY GENERAL OF THE
 STATE OF MARYLAND,

         Respondents.




                                  MEMORANDUM OPINION

       Petitioner Kevin Leon Dixon, an inmate at the Maryland Correctional Training Center in

Hagerstown, Maryland, has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. ~ 2254

in which he collaterally attacks his 2008 conviction for second-degree assault. Respondents have

filed a Limited Answer in which they argue that the Petition should be dismissed as untimely.

Pursuant to Hill v. Braxton, 277 F.3d 701, 707 (4th Cir. 2002), Dixon was afforded an opportunity

to explain why the Petition should not be dismissed as time-barred. The Court then received from

Dixon a filing in which he asks the Court 11 questions seeking details about the assault for which

he was convicted and asserts that he is incarcerated for second-degree assault "without any

'evidence' or 'proof.'"   Limited Reply at 1, ECF No. 11. Upon review ofthe submitted materials,

the Court finds no need for an evidentiary hearing. See Rule 8(a), Rules Governing Section 2254

Cases in the United States District Courts; D. Md. Local R. 105.6. For the reasons set forth below,

the Petition will be DISMISSED as time-barred.
                                         BACKGROUND

        On September 23, 2008, Dixon entered an Alford plea to second-degree assault in the

Circuit Court for Somerset County, Maryland.      He was sentenced to ten years of imprisonment

with all but 18 months suspended, to be followed by five years of supervised probation.           On

October 20,2008, the court amended Dixon's probation to include a requirement of sex offender

registration. Dixon did not seek leave to appeal from the judgment.

        On August 9,2010, Dixon was found guilty of violating the terms of his probation.       As a

result, on March 8, 2011, the circuit court imposed the remaining eight years and six months of his

previously suspended sentence. Dixon sought leave to appeal that judgment on October 4,2011.

On October 19,2011, his application was denied as untimely. Dixon did not seek further review

of the denial.

        On May 27, 2014, Dixon filed a petition for post-conviction relief, which he supplemented

on January 29, 2015. The circuit court construed Dixon's post-conviction petition as a motion to

correct an illegal sentence, and on April 21, 2015, the court granted the motion to the extent that

Dixon sought to strike the requirement that he register as a sex offender. The circuit court's ruling

did not affect the ten-year sentence that had been imposed. Dixon did not seek leave to appeal that

decision.

        Dixon filed the instant Petition on July 5, 2017. See Houston v. Lack, 487 U.S. 266, 276

(1988) (holding that a prisoner's submission is deemed to have been filed on the date it was

deposited in the prison mailing system).    On August 31, 2017, Dixon filed another petition for

post-conviction relief in state court, which the circuit court dismissed on September 28, 2017.




                                                  2
                                            DISCUSSION

       In their Limited Answer, Respondents assert that the Petition should be dismissed as time-

barred because it was filed well beyond the one-year limitations period of28 U.S.C.    S 2244(d).   In

particular, Respondents highlight that, after Dixon's conviction became final, there were no state

post-conviction or other collateral review proceedings pending in Dixon's case between: (1) April

7, 2011 and May 26, 20 14 (over three years); and (2) May 21, 2015 and August 31, 20 17 (over

two years). These periods, individually and collectively, exceed one year. Although Dixon has

sent correspondence to the Court following the filing of Respondents' Limited Answer, he has not

addressed the timeliness of his Petition.

I.     Legal Standard

       A petition for a writ of habeas corpus may be granted only for violations of the Constitution

or laws of the United States.     28 U.S.C.   S 2254(a)   (2012).   Such a petition is subject to the

following statutory limitations period:

       (1) A I-year period oflimitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of-

               (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such
               reVIew;

               (B) the date on which the impediment to filing an application created
               by State action in violation of the Constitution or laws ofthe United
               States is removed, ifthe applicant was prevented from filing by such
               State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively applicable
               to cases on collateral review; or




                                                  3
                 (D) the date on which the factual predicate of the claim or claims
                 presented could have been discovered through the exercise of due
                 diligence.

Id.   S 2244(d)(l).   This one-year period   IS,   however, tolled while properly filed state post-

conviction petitions are pending. Id.   S 2244( d)(2).
II.      Timeliness

         Dixon did not seek leave to appeal the March 8, 2011 judgment of the circuit court

imposing the remaining eight years and six months of his previously suspended sentence after he

violated conditions of probation.    Therefore, the one-year limitations period began running on

April 7, 2011, when Dixon's conviction became final upon the expiration of the time period for

filing an application for leave to appeal to the Court of Special Appeals of Maryland.             See Md.

Rule 8-204(b)(2) (stating that an application for leave to appeal must be filed within 30 days of

the entry of the judgment from which the appeal is sought). Because Dixon did not file his first

state petition for post-conviction relief until May 27, 2014, the limitations period ran uninterrupted

until it expired on April 7, 2012. See 28 U.S.C.           S 2244(d).   Dixon fails to assert, and the Court

cannot identify, a basis for finding that any of the later dates for the commencement                 of the

limitations period, as specified in 28 U.S.C.      S   2244(d)(l)(B)-(D),    are applicable to his Petition.

Thus, the Petition is time-barred.

         As discussed above, the circuit court construed Dixon's May 27, 2014 post-conviction

petition to be a motion to correct an illegal sentence and granted it in part by rescinding the

requirement of sex offender registration. Even if this Court were to deem the circuit court's ruling

on that motion as a new judgment, Dixon's Petition in this Court would still be time-barred.            The

ruling became final on May 21, 2015, more than a year before Dixon filed either this action, on

July 5,2017, or his second post-conviction petition in the circuit court, on August 31, 2017.



                                                       4
III.    Equitable Tolling

        Under certain circumstances, the statute of limitations for habeas petitions may be subject

to equitable tolling. See, e.g., Harris v. Hutchinson, 209 F.3d 325,329-30      (4th Cir. 2000); United

States v. Prescott, 221 F.3d 686, 687-88 (4th Cir. 2000). A petitioner seeking equitable tolling

must show either that there was wrongful conduct by the respondent that prevented the petitioner

from filing on time, or that there were "extraordinary circumstances" beyond the petitioner's

control or external to the petitioner's own conduct that prevented timely filing of a petition. Harris,

209 F.3d at 330; Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003) (en bane). The application of

equitable tolling must be "guarded and infrequent" and "reserved for those rare instances where-

due to circumstances external to the party's own conduct-it       would be unconscionable to enforce

the limitation period against the party and gross injustice would result." Harris, 209 F.3d at 330.

Ignorance of the law is not a basis for equitable tolling. See United States v. Sosa, 364 F.3d 507,

512 (4th Cir. 2004). Here, Dixon presents, and the Court finds, no persuasive basis for equitable

tolling of the limitations period.

IV.     Certificate of Appealability

        When the district court dismisses or denies a petition for a writ of habeas corpus, an inmate

may appeal the ruling only upon the issuance of a certificate of appealability.             28 U.S.C.

S 2253( c)(1).   A certificate of appealability may issue "only if the applicant has made a substantial

showing of the denial of a constitutional right." Id      S 2253(c)(2).   When a district court rejects

constitutional claims on the merits, a petitioner satisfies the standard by demonstrating that "jurists

of reason could disagree with the district court's resolution of [the] constitutional claims or that

jurists could conclude the issues presented are adequate to deserve encouragement to proceed

further." Buck v. Davis, 137 S. Ct. 759, 773 (2017) (quoting Miller-El v. Cockrell, 537 U.S. 322,



                                                    5
327 (2003)). When a petition is denied on procedural grounds, the petitioner meets the standard

with a showing that reasonable jurists "would find it debatable whether the petition states a valid

claim of the denial of a constitutional right" and "whether the district court was correct in its

procedural ruling." Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because Dixon fails to satisfy

this standard, the Court declines to issue a certificate of appealability. Dixon may still request that

the United States Court of Appeals for the Fourth Circuit issue such a certificate.      See Lyons v.

Lee, 316 F.3d 528,532 (4th Cir. 2003).

                                          CONCLUSION

        For the foregoing reasons, the Petition is DISMISSED as time-barred. The Court declines

to issue a certificate of appealability. A separate Order shall issue.




Date: November 19,2018
                                                       THEODORE D. CHUA
                                                       United States District Ju




                                                   6
